CAPITOL — MEDICAL CENTER IMPROVEMENT AND ZONING COMMISSION — HISTORICAL PRESERVATION The Capitol-Medical Center Improvement and Zoning Commission has the power and authority to create and establish an Historical Preservation Area within the Capitol-Medical Center Improvement and Zoning District.  This is to acknowledge receipt of your letter wherein you ask whether or not the Capitol-Medical Center Improvement and Zoning Commission can establish a Historical Preservation Area in the Capitol-Medical Center and Zoning District.  The purpose of the Capitol Grounds and Surroundings Act, Title 73 Ohio St. 82.1 [73-82.1] through 73 Ohio St. 83.11 [73-83.11] (1971) are set forth in Section 82.1, which states: "It is the purpose of Sections 82.1 through 83.11 of this Title to provide a comprehensive plan for the orderly development of the district surrounding the State Capitol and the Medical Center of the University of Oklahoma under direct supervision of the State itself, rather than by its governmental subdivisions; to promote the general welfare of the State in respect of the State Capitol, other State properties and the Medical Center of the University of Oklahoma, and the surrounding areas; and to promote the general welfare of the several property owners of the area hereinafter described." (Emphasis added) Section 73 Ohio St. 83.1 [73-83.1] creates the Capitol-Medical Center Improvement and Zoning Commission.  Section 73 Ohio St. 83.2 [73-83.2] sets out the authority of the Commission over zoning and utilization of property within the district and states in part: "The Capitol-Medical Center Improvement and Zoning Commission, after adoption of a master comprehensive plan as hereinafter provided, shall have exclusive authority over the zoning and regulation of the utilization of all property in the above-described district and no planning or zoning commission of any subdivision of the State thereafter shall have any authority or jurisdiction within said area. . . ." This section establishes the Capitol-Medical Center Improvement and Zoning Commission as the sole authority to zone and determine property utilization and emphasizes that no municipal, county or other governmental subdivision has such authority within the boundaries of the district.  Section 73 Ohio St. 83.3 [73-83.3] authorizes the adoption of a master comprehensive plan, and states in part: " (a) The Capitol-Medical Center Improvement and Zoning Commission shall make, adopt, maintain and revise from time to time an official master comprehensive plan for the said District for the purpose of bringing about the coordinate physical development in accordance with the present and future needs of the District. Said master plan shall be developed so as to conserve the natural resources of the District, to insure efficient expenditure of public funds, and to promote the safety, convenience, prosperity and general welfare of the inhabitants and property owners therein. . . ." (Emphasis added) This section contemplates the adoption of a master comprehensive plan by the Commission regulating the utilization of the property of the entire area included within its jurisdiction. The planning for the need, location and design of specific improvements is the responsibility of the individuals or governmental agencies desiring such improvements. Those plans, before implementation must be determined compatible with the zoning and land utilization regulations of the Commission. Section 73 Ohio St. 83.5 [73-83.5] allows for the creation of districts and subdistricts. It states in part: "Zoning regulations are hereby defined as regulations restricting the height, number of stories and size of buildings, the percentage of lots that may be occupied, the size of yards, courts, and other open spaces, the density of population, the location and use of buildings, structures and land, for trade, industry, residence, recreation, or other purposes. For the purpose of such zoning regulations, the territory of the District may be divided into subdistricts of such number, shape and area as may be deemed best suited to carry out the purpose of this Act and shall be shown upon the zoning plan; and within such subdistricts, the erection, construction, reconstruction, alteration, or use of buildings, structures, or land may be regulated and restricted. . . . The regulations shall be made in accordance with a comprehensive plan, and shall give reasonable consideration, among other things, to the existing character of the subdistrict, its suitability for practical usage, conserving the value of buildings and of existing development, and encouraging the most appropriate use of land throughout the District." (Emphasis added) The above sections, taken together, appear to give the Capitol Medical Center Improvement and Zoning Commission broad powers to zone and regulate the use of the land within the district, subject, of course, to a reasonable exercise of this power. This power and authority would include the power to zone and designate an area as a Historical Preservation Area, and regulate the use of property in the area.  It is, therefore, the opinion of the Attorney General that your question be answered in the affirmative in that the Capitol-Medical Center Improvement and Zoning Commission has the power and authority to create and establish a Historical Preservation Area within the Capitol-Medical Center Improvement and Zoning District. (Todd Markum)